EXHIBIT 10.2

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

COST ALLOCATION AGREEMENT

 

This COST ALLOCATION AGREEMENT (this “Agreement”) is entered into and effective
as of May 4, 2009 by and between ELI LILLY AND COMPANY, a corporation organized
and existing under the laws of the State of Indiana, whose principal place of
business is Lilly Corporate Center, Indianapolis, Indiana, 46285, United States
of America (“Lilly”) and AMYLIN PHARMACEUTICALS, INC., a corporation organized
and existing under the laws of Delaware, whose principal place of business is
9360 Towne Centre Drive, San Diego, California 92121, United States of America
(“Amylin”).  Unless otherwise designated, capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Collaboration
Agreement (defined below).

 

WHEREAS, Lilly and Amylin are parties to several agreements, including: 
(i) that certain Collaboration Agreement, dated September 19, 2002, as amended
to date (the “Collaboration Agreement”) (including by the Amendment to
Collaboration Agreement, dated October 31, 2006 (the “Amendment”)) and (ii) that
certain Exenatide Once Weekly Supply Agreement, dated October 16, 2008 (the “EQW
Agreement” and together with the Collaboration Agreement, the “Impacted
Agreements”);

 

WHEREAS, each of the Impacted Agreements provide that the Parties will share
certain costs related to the collaboration;

 

WHEREAS, the Parties have had on-going discussions regarding the proper
allocation of global Development and Commercialization Costs under the
Collaboration Agreement; and

 

WHEREAS, the Parties now wish to enter into this Agreement to (i) set forth the
terms upon which all Development Costs, Commercialization Costs, and EQW
Manufacturing Development Costs, incurred from and after January 1, 2009 in
connection with the Impacted Agreements, will be shared by the parties, and
(ii) adjust the royalties paid to Amylin in connection with sales of Products
outside the United States from and after January 1, 2009.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lilly and Amylin agree as follows:

 

1.                                      Cost Sharing.  Except as otherwise set
forth below, effective as of and after January 1, 2009, all Development Costs,
Commercialization Costs, and EQW Manufacturing Development Costs (as defined in
the EQW Agreement) which are subject to cost-sharing provisions in the Impacted
Agreements shall be shared by the Parties as follows:

 

(a)                                US Costs.  Notwithstanding anything to the
contrary in the Impacted Agreements, Lilly shall pay 50% and Amylin shall pay
50% of the Development Costs and/or Commercialization Costs associated with
activities undertaken with the expectation of generating utility predominantly
in the United States (“US Costs”), regardless of the degree of utility actually
realized in the Territory outside the United States (“OUS”), including by way of
example and without limitation,  Study GWCO costs, Amylin-Lilly Grant Office
(“ALGO”) costs, US sales force costs, and US marketing and commercialization
expenses.

 

*** Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b)                                OUS Costs.  Notwithstanding anything to the
contrary in the Impacted Agreements, Lilly shall pay 100% of the Development
Costs and/or Commercialization Costs associated with activities undertaken with
the expectation of generating utility predominantly OUS (“OUS Costs”), including
by way of example and without limitation, , Study GWCL costs, Study GWCK costs,
the UK Detemir study costs, OUS BID Development Trial Costs, OUS BID
Commercialization Trial Costs, OUS Non-BID Development Trial Costs, OUS Non-BID
Commercialization Trial Costs and OUS BID Product Development Costs (each as
defined in the Amendment).

 

(c)                                Global Costs.  Notwithstanding anything to
the contrary in the Impacted Agreements, Lilly shall pay 53% of Global Costs and
Amylin shall pay 47% of Global Costs.  “Global Costs” are Development Costs and
Commercialization Costs associated with activities undertaken with the
expectation of generating utility in both the U.S. and OUS, including by way of
example and without limitation, the CV Outcomes Trial costs, costs associated
with the 2009 development program for transdermal, Study 108 costs, Study GWCH
costs, and costs associated with developing the RTU formulation.  The parties
specifically agree that EQW Manufacturing Development Costs, including EQW pen
manufacturing development costs, shall be Global Costs.  The parties
specifically agree that the costs of Dual Use Studies (as defined in the
Amendment) shall be Global Costs; provided, however, that the costs of Dual Use
Studies shall not be Global Costs before April 1, 2009, and the costs of such
Dual Use Studies shall continue to be shared by the parties pursuant to the Dual
Use Cost Allocation set forth in paragraph 3(c)(ii)b of the Amendment until and
including March 31, 2009.

 

For the avoidance of doubt, Commercialization Costs, as such term is used in
this Agreement, includes Reimbursable Marketing Expenses.

 

(d)                                Designation of Costs.

 

(i)                                    Development Costs and Commercialization
Costs shall be designated “Global”, “US”, or “OUS,” in good faith, by the
relevant Alliance committee, which shall include, if appropriate, the Exenatide
Leadership Team (the “ELT”), and approved by the Alliance Steering Committee
(“ASC”) at the time plans applicable thereto are made.  If the Parties cannot
agree in good faith on the designation of a particular cost, the Parties reserve
their respective rights under the dispute resolution provisions of the
Collaboration Agreement.  For costs associated with activities that are underway
as of the date of this Agreement, the ASC shall, in good faith, designate such
costs as “Global”, “US”, or “OUS” at the next ASC Meeting after the date of this
Agreement and, if the Parties cannot agree in good faith on the designation of a
particular cost, the Parties reserve their respective rights under the dispute
resolution provisions of the Collaboration Agreement.

 

(ii)                                Once a cost or expense has been designated
as any of “Global”, “US”, or “OUS”, then such designation shall not be subject
to revision unless agreed to by the ASC; provided, however, that while this
provision shall in no way eliminate the recharacterization procedure described
in Section 3(c) of the Amendment, such recharacterization procedure shall
require the approval of any successor committee to the GDCC (as defined in the
Amendment).

 

*** Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(iii)                            This Section 1(d) shall supersede any grant of
authority to designate costs as US Costs or OUS Costs pursuant to either
Section 3.1 of the EQW Agreement or Section 4.3(a) (iii) of the Collaboration
Agreement.

 

(e)                                Other Costs.  The responsibility for the
following costs and expenses shall not be altered, changed or otherwise affected
by this Agreement:

 

(i)                                    “Actual Manufacturing Costs” As defined
in Section 1.2 of the EQW Agreement;

 

(ii)                                The costs of the studies referenced in
paragraph 2 of that certain letter agreement, dated May 23, 2007, between Lilly
and Amylin;

 

(iii)                            “costs of recall” referenced in Section 7.1 of
the EQW Agreement;

 

(iv)                               “wind down costs” referenced in
Section 11.4(b) of the EQW Agreement;

 

(v)                                   costs incurred in connection with a
Technology Transfer (as defined in Section 11.4(e)(2) of the EQW Agreement);

 

(vi)                               “costs or expenses associated with or related
to NovaQuest” referenced in Section 3.4 of the Addendum to September 19, 2002
U.S. Co-Promotion Agreement, between the Parties, and effective May 8, 2008;

 

(vii)                           costs of “equipment and other capital
expenditures” incurred in the conduct of Commercialization activities as
described in the last sentence of Section 4.4(b) of the Collaboration Agreement
and in the conduct of research and Development activities as described in the
last sentence of Section 4.3(b) of the Collaboration Agreement; and

 

(viii)                       costs of Audits pursuant to Section 4.9(e) of the
Collaboration Agreement.

 

For avoidance of doubt, that certain Device Development and Manufacturing
Agreement between the Parties, dated July 1, 2003, and the cost sharing
provisions therein, is not amended or otherwise impacted by this Agreement.

 

2.                                      Allocation of Global Costs to U.S.
Operating Profit/Loss.  Section 4.5(a) of the Collaboration Agreement is hereby
amended and restated in its entirety as follows:

 

“(a)                           Profit/Loss Share in the US.  [***], Amylin will
prepare an Operating Profit/(Loss) report related to the U.S. Operating
Profit/(Loss) which will equal Net Sales less Cost of Product Sold less
Development Costs less Commercialization Costs.  Development Costs and
Commercialization Costs which the Parties are sharing as Global Costs and US
Costs (as defined in that certain Cost Allocation Agreement dated May 4, 2009
between the Parties) shall be added back to the Operating Profit or Loss to
arrive at the Adjusted US Operating Profit/Loss (“Adjusted US Operating
Profit”).  The Adjusted U.S. Operating Profit report shall be completed within
[***].

 

The Adjusted U.S. Operating Profits or Losses in the U.S. shall be allocated 50%
to Lilly and 50% to Amylin.”

 

*** Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

3.                                      OUS Royalties.  Effective for royalties
payable to Amylin based on the aggregate annual Gross Margin (OUS) for calendar
year 2009 and all future calendar years, the royalty rates provided for in
Section 2 of the Amendment (the “Royalty Rates”), are hereby amended such that
references to [***]% shall be replaced with [***]% and references to [***]%
shall be replaced with [***]%.

 

4.                                      Cost Settlement Procedure for Q1 2009. 
Costs incurred by the parties from January 1, 2009 through the execution of this
Agreement shall be compiled by Amylin and settled in accordance with the Status
Quo Agreement for Q1 2009.  These expenses will then be adjusted in accordance
with this Agreement and included as a true-up in the Q2 2009 settlement.

 

5.                                      Conforming Changes.

 

(a)                                Section 8.1(c) of the Collaboration Agreement
is hereby amended to read in its entirety as follows:

 

“In the event of any product liability or other Third Party claim in which both
Parties are asserted to be liable and neither is entitled to indemnification
hereunder, the Parties shall treat such Damages as (i) US Costs (as defined in
that certain Cost Allocation Agreement dated May 4, 2009 between the Parties) if
such claim relates predominantly to the U.S.; (ii) OUS Costs (as defined in that
certain Cost Allocation Agreement dated May 4, 2009 between the Parties) if such
claim relates predominantly to the Territory outside the U.S.; or (iii) Global
Costs (as defined in that certain Cost Allocation Agreement dated May 4, 2009
between the Parties) if such claim relates both to the US and to the Territory
outside the U.S.  In the case of any such claim relating to the Territory
outside the U.S.,(i) any amounts owed to Lilly pursuant to this
Section 8.1(c) shall be paid as part of the periodic settlement process
contemplated under Section 4.9(a) of the Agreement and (ii) in the event such
amount is due to Lilly at anytime prior to the  expiration of one year from the
date of the first Product Launch in the first country outside the U.S., the
amount due to Lilly shall initially be treated as a credit against royalties due
from Lilly hereunder for such first year, and thereafter any remaining amount
due shall be paid through the periodic settlement process for the first Calendar
Quarters immediately following such first year.”

 

*** Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b)                                The last sentence of the introductory
paragraph in Section 4.4 of the EQW Agreement shall be amended and restated in
its entirety to read as follows: “Prior to any approved change in the
Manufacturing process or Specifications, the Parties shall identify, and, if
needed, allocate between Global, U.S. and O.U.S., all costs and risks, including
development costs, resulting from the changes, and a timeline for implementing
the changes.”

 

(c)                                The composite reports called for in Sections
4.3(b) and 4.4(b) of the Collaboration Agreement will separately itemize costs
incurred related to the Product that are US Costs, OUS Costs and Global Costs
and will compute the net amount of costs due to Lilly or to Amylin using the
cost-sharing percentages provided for in this Agreement.

 

6.                                      Settlement of Existing Cross-Charging
Corrections and Procedure for Future Settlement of Cross-Charging Corrections.
In the event either Amylin or Lilly discover the need for a correction in
calculating, either for purposes of Section 4.5 of the Collaboration Agreement
or for any agreement between the Parties which utilizes Section 4.5 of the
Collaboration Agreement as the process to settle payments between the Parties,
the amount of Development Costs, Commercialization Costs, or EQW Manufacturing
Development Costs incurred by such Party during any previous [***], it will
promptly notify the other Party of such discovery.  The Parties will then meet
to discuss the validity and appropriateness of the correction.  If the Parties
agree that such correction should be settled and collectively verify the amounts
to be corrected, then such corrected amounts shall be included in the following
[***] settlement between the Parties pursuant to Section 4.5 of the
Collaboration Agreement for the [***] in which the Parties agree the correction
should be included; provided, however, that only corrections for expenses that
have occurred within the previous [***] prior to the date of the notice
described in the first sentence of this paragraph shall be eligible for
correction.  Section 4.9(e) of the Collaboration Agreement shall continue to
apply for a Party to audit the books and records of the other Party.  If the
parties do not agree on the validity and appropriateness of the requested
correction, the dispute resolution process as set forth in the Collaboration
Agreement shall apply.

 

7.                                      Disputed Charges.  In the event of a
dispute concerning charges associated with the ongoing [***] settlement process,
neither Party has the right to withhold payment of submitted expenses unless the
withheld charges have been the subject of a discussion between the Parties’ most
senior representatives to the ASC.

 

8.                                      Entire Agreement.  This Agreement and
the Impacted Agreements (as amended hereby) together constitute the full and
entire understanding and agreement between the Parties with regard to the
subject matter hereof.  The undersigned parties who are parties to the Impacted
Agreements hereby agree, as evidenced by their signatures hereto, that any
provisions with respect to (i) the Royalty Rates and (ii) the parties’
respective responsibilities for Development Costs and Commercialization Costs
under the Impacted Agreements which are contrary to the provisions of this
Agreement are hereby superseded in their entirety by this Agreement and shall
have no further force or effect whatsoever.  In the case of a conflict between
this Agreement and any of the Impacted Agreements, this Agreement shall
control.  Except as amended by this Agreement, the terms and conditions of the
Impacted Agreements shall remain in full force and effect.

 

*** Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

9.                                      Amendment and Waiver.  Any provision of
this Agreement may be amended only with the written consent of each of the
Parties.  The waiver by either Party hereto of any right hereunder, or the
failure to perform, or a breach, by the other Party, will not be deemed a waiver
of any other right hereunder, or of any other breach or failure by said other
Party, whether of a similar nature or otherwise.

 

10.                               Term.  This Agreement shall terminate upon the
termination of the Collaboration Agreement.

 

11.                               Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, excluding its conflicts of laws principles.

 

12.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

*** Confidential Treatment Requested

 

6

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Cost Allocation
Agreement as of the date first set forth above.

 

 

ELI LILLY AND COMPANY

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

By:

/s/ John C. Lechleiter

 

By:

/s/ Mark J. Gergen

 

 

 

Name:

John C. Lechleiter

 

Name:

Mark J. Gergen

 

 

 

Title:

Chairman, President and CEO

 

Title:

SVP Corp. Development

 

*** Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------